SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE13D (Rule13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE13d-2(a) (Amendment No.10) EMERITUS CORPORATION (Name of Issuer) Common Stock, $.0001 par value (Title of Class of Securities) 291005106 (CUSIP Number of Class of Securities) Richard A. Petrocelli Saratoga Management Company LLC 535 Madison Avenue New York, New York 10022 (212)906-7000 with a copy to: Eric A. DeJong Perkins Coie LLP 1201 Third Avenue, 40th Floor Seattle, Washington98101 (206)359-8000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) November14, 2007 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition that is the subject of this Schedule13D, and is filing this schedule because of Rule13d-1(e), 13d-1(f) or 13d-1(g), check the following box o Note.Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule13d-7(b) for other parties to whom copies are to be sent. (Continued on following pages) SCHEDULE13D CUSIP No.291005 10-6 Page2of 15 Pages 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO.OF ABOVE PERSON Saratoga PartnersIV, L.P.(IRS No.13-4013670) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS* N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF 7 SOLE VOTING POWER None SHARES BENEFICIALLY OWNED BY 8 SHARED VOTING POWER 4,924,918 EACH REPORTING PERSON 9 SOLEDISPOSITIVE POWER None WITH 10 SHARED DISPOSITIVE POWER 4,924,918 11 AGGREGATE AMOUNT BENEFICIALLY OWNED 4,924,918 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 12.6% 14 TYPE OF REPORTING PERSON PN (1)
